30 F.3d 130
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard ROBINSON, Jr.;  Diane Robinson Cybart, Plaintiffs-Appellants,v.SHERIDAN PRODUCTS, INCORPORATED, a foreign corporation;Benjamin Air Rifle Company, a Missouricorporation, Defendants-Appellees.
No. 93-2566.
United States Court of Appeals, Fourth Circuit.
Argued June 6, 1994.Decided July 22, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Newport News.  Robert G. Doumar, District Judge.  (CA-93-41-4)
J. Gray Lawrence, Jr., Howell, Daugherty, Brown & Lawrence, Norfolk, VA, for appellants.
E. Duncan Getchell, Jr., Richmond, VA, for appellees.
Guy E. Daugherty, Howell, Daugherty, Brown & Lawrence, Norfolk, VA, Howard P. Smith, Joseph Smith, Ltd., Hampton, VA, for appellants.
David H. Worrell, Jr., Kelly M. Boehringer, McGuire, Woods, Battle & Boothe, Richmond, VA, for appellees.
E.D.Va.
AFFIRMED.
Before MURNAGHAN, WILKINSON, and WILKINS, Circuit Judges.
OPINION
PER CURIAM:


1
Richard Robinson, Jr. and Diane Robinson Cybart (collectively, "Robinsons") brought this products liability action against Sheridan Products, Incorporated (Sheridan) and Benjamin Air Rifle Company (Benjamin), alleging that a pellet gun manufactured by Sheridan was unreasonably dangerous due to a design defect.  The district court granted summary judgment for Sheridan and Benjamin.  The Robinsons appeal.  Our review of the record reveals that the Robinsons have failed to establish a genuine issue of material fact concerning whether the pellet gun with which Richard Robinson was wounded was unreasonably dangerous or whether any defect in the pellet gun proximately caused his injury.  As a result, Sheridan and Benjamin are entitled to judgment as a matter of law.  Accordingly, we affirm on the reasoning of the district court.  Robinson v. Sheridan Products, Inc., No. 93-0041 (E.D. Va.  Nov. 15, 1993).


2
AFFIRMED.